                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:19-cv-00342-FDW

BRIAN KEITH ROGERS,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
CHARLOTTE MECKLENBURG                     )
POLICE DEP’T, et al.,                     )
                                          )
                  Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint filed under

42 U.S.C. § 1983 [Doc. 1], see 28 U.S.C. § 1915(a), and Plaintiff’s Motion to Proceed in Forma

Pauperis [Doc. 2].

I.     BACKGROUND

       Pro se Plaintiff Brian Keith Rogers (“Plaintiff”) is a prisoner currently incarcerated at

Butner Federal Correctional Institution in Butner, North Carolina. Plaintiff filed the current action

on July 18, 2019, pursuant to 42 U.S.C. § 1983, naming the following as Defendants: (1) Charlotte

Mecklenburg Police Department; (2) Charlotte Mecklenburg Magistrate Office; (2) Scottie P.

Carson, identified as a police sergeant; (4) J.G. Brito, identified as a police officer; (5) FNU

Kellough, identified as a police officer; and (5) FNU Simmons, identified as a Mecklenburg

County Magistrate. [Doc. 1 at 1, 3]. Plaintiff purports to bring claims against Defendants for

violation of Plaintiff’s rights under Fourth, Fifth, Eighth and Fourteenth Amendments to the U.S.

Constitution for racial profiling, false accusations, issuance of an unreasonable bond, and denial

of an unbiased hearing in relation to Plaintiff’s arrest for trafficking and possession of opium or

heroin. [Doc. 1 at 3-4; Doc. 3].
       Specifically, Plaintiff alleges as follows in support of his claims:

               On Sept. 6, 2018 undercover Officer Kellough in his official
               capacity did racially profile and make false accusation, in the course
               of duty against the Plaintiff (Brian Keith Rogers). To cause the stop,
               handcuff and detainment search and arrest for crimes of trafficking
               and possession of opium or heroin. At 17:21 hours on the same day
               just mins later officers Scottie P. Carson Jr. and J.G. Brito Jr. in their
               official capacity after receiving a call from Officer Kellough that he
               observed the Plaintiff make a hand to hand drug tranaction [sic]
               [with a white male]. Then detain, cuff, and search then illegally
               arrest the Plaintiff (Brian Keith Rogers), Magistrate Judge G.
               Simmons in his official capacity as a judicial officer, did deny the
               Plaintiff a fair, impartial unbiased hearing. An issued unreasonable
               bond of $250,000.00 and a order of detainment in Mecklenburg
               County Jail.

[Doc. 1 at 3 (grammatical errors in original); Doc. 3 at 2].

       In a “Memorandum and Affidavit” Plaintiff filed the same day as his Complaint, which the

Court construes as a part of Plaintiff’s Complaint for the purpose of initial review, Plaintiff alleges

additional relevant facts:

               On Sept. 6, 2018 Under Cover Officer C Kellough radioed
               Uniformed Officer Scottie P. Carson Jr. and Officer J.G. Brito Jr
               that he observed the Plaintiff (Brian Keith Rogers) conduct a hand
               to hand drug transaction in the parking lot of Bojangles on
               Statesville Rd. A recanted statement later reported by Officer
               Kellough insist that he never observed a drug transaction but
               observed what looked to be a possible drug transaction being moved
               to another location. His assumption was based off what actions
               described in his recanted statement that can only be construed as lies
               to justify the false radio mgs. to the Uniformed Officers of a hand to
               hand drug transaction by the Plaintiff.

[Doc. 3 at 1 (grammatical errors in original)]. Plaintiff does not allege whether he was convicted

of this offense and does not attempt to state a claim for false imprisonment. Plaintiff has been

housed at Butner since shortly after filing his Complaint in this matter.

       For relief, Plaintiff seeks $75 million in damages, as well as various injunctive relief

including that his criminal record be fully expunged “of any and all offenses reported on it prior

                                                   2
to and presently as a result of this incident.” [Doc. 1 at 4-5].

II.     STANDARD OF REVIEW

        The Court must review Plaintiff’s Complaint to determine whether it is subject to dismissal

on the grounds that it is “frivolous or malicious [or] fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial review of a “complaint

in a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity,” and the court must identify cognizable claims or dismiss the complaint,

or any portion of the complaint, if the complaint is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or seeks monetary relief from a defendant who is immune from

such relief.

        In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts which set forth a claim that is cognizable under federal law. Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.    DISCUSSION

        First, to the extent Plaintiff was convicted of the offense that is the subject of his Complaint

(and this conviction has not been vacated), Plaintiff’s claim is barred by Heck v. Humphries, 512

U.S. 477 (1994). In Heck, the United States Supreme Court held as follows:

        [I]n order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would
        render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
        conviction or sentence has been reversed on direct appeal, expunged by executive

                                                   3
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus, 28
       U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
       sentence that has not been so invalidated is not cognizable under § 1983. Thus,
       when a state prisoner seeks damages in a § 1983 suit, the district court must consider
       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated. But if the district court determines that the plaintiff’s action, even if
       successful, will not demonstrate the invalidity of any outstanding criminal
       judgment against the plaintiff, the action should be allowed to proceed, in the
       absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the nature of much of the

allegations in the Complaint, a judgment in Plaintiff’s favor would necessarily imply the invalidity

of any conviction or sentence in the underling criminal matter. Plaintiff, however, has not alleged

that a conviction has been reversed or otherwise invalidated. Therefore, his Complaint may be

barred by Heck.

       Further, Plaintiff complains that he was wrongfully arrested as a result of Defendant

Kellough’s false accusations, but does not allege whether the criminal proceedings related to the

offense at issue are ongoing. In Younger v. Harris, the Supreme Court held that a federal court

should not interfere with state criminal proceedings except in the most narrow and extraordinary

of circumstances. 401 U.S. 37, 43-44 (1971). Under the Younger abstention doctrine, abstention

is proper in federal court when (1) there is an ongoing state court proceeding; (2) the proceeding

implicates important state interests; and (3) the plaintiff has an adequate opportunity to present the

federal claims in the state proceeding. Emp’rs Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1134

(4th Cir. 1995). Here, the Court lacks sufficient information to determination whether the elements

of Younger have been met, but they very well may be.

       To the extent Plaintiff Heck and Younger do not apply, Plaintiff has, nonetheless, failed to

state a claim as to Defendants Charlotte Mecklenburg Police Department, Charlotte Mecklenburg

                                                  4
Magistrate Office, Carson, Brito, and FNU Simmons.

       Defendant FNU Simmons, Magistrate Judge, is immune from suit under the doctrine of

judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 359 (1996) (“A judge is absolutely

immune from liability for his judicial acts even if his exercise of authority is flawed by the

commission of grave procedural errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976) (stating

that judicial “immunity applies even when the judge is accused of acting maliciously and corruptly,

and it is not for the protection or benefit of a malicious or corrupt judge, but for the benefit of the

public, whose interest it is that the judges should be at liberty to exercise their functions with

independence and without fear of consequences”) (internal quotations omitted). Here, Plaintiff’s

allegations relate to conduct by Defendant Simmons while he was acting in his judicial capacity.

As such, Plaintiff’s claims against Defendant Simmons fail.

       Next, Defendant Charlotte Mecklenburg Police Department is not a “person” subject to

suit under Section 1983. See Brooks v. Pembroke Cty. Jail, 722 F. Supp. 1294, 1301 (E.D.N.C.

1989). As such, Defendant Charlotte Mecklenburg Police Department will be dismissed from this

action. Further, Defendant “Charlotte Mecklenburg Magistrate Office” is not a legal entity in any

case and will be dismissed from this action.

       As for Defendants Carson and Brito, Plaintiff alleges nothing that can be construed to

support any personal participation by them in any violation of Plaintiff’s constitutional rights.

Plaintiff alleges that these Defendants received a call from Defendant Kellough reporting that

Defendant Kellough had observed Plaintiff engage in a hand to hand drug transaction. Defendants

Carson and Brito simply responded to the information that was provided to them and acted

accordingly. Plaintiff, therefore, has failed to state a claim against Defendants Carson and Brito

and they will be dismissed as Defendants in this matter.



                                                  5
       Finally, as to Defendant Kellough, taking Plaintiff’s allegations as true and drawing all

reasonable inferences therefrom, the Court finds that Plaintiff has stated a claim against Defendant

Kellough to the extent Plaintiff’s claims are not barred by Heck or Younger. As such, the Court

will allow Plaintiff thirty (30) days to amend his Complaint to include information regarding the

status and resolution, if any, of the charges related to the arrest at issue, such that the Court may

determine whether Plaintiff’s claims are barred by Heck and/or this Court should abstain under

Younger.

       The Plaintiff is advised that to amend his Complaint, Plaintiff may not simply add or

modify allegations to his already existing Complaint. Rather, he must submit an amended

complaint that contains all claims he intends to bring in this action against all Defendants he

intends to sue.    That is, a plaintiff may not amend his Complaint in piecemeal fashion.

Furthermore, once Plaintiff amends his Complaint, the original Complaint will be superseded,

meaning that if an amended Complaint omits claims raised in the original Complaint, the plaintiff

has waived the omitted claims. Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001).

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to amend his

complaint in accordance with this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff shall have thirty (30) days in which to amend the complaint against Defendant

           Kellough in accordance with the terms of this Order. If Plaintiff fails to amend the

           complaint in accordance with this Order and within the time limit set by the Court, this

           action will be dismissed without prejudice and without further notice to Plaintiff.

       2. Defendants Charlotte Mecklenburg Police Department, Charlotte Mecklenburg



                                                 6
   Magistrate Office, Carson, Brito, and FNU Simmons are dismissed. See 28 U.S.C. §§

   1915(e); 1915A

3. Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2] is GRANTED for the limited

   purpose of this Court’s initial review of Plaintiff’s Complaint.

4. The Clerk is respectfully instructed to mail Plaintiff a new Section 1983 form for

   Plaintiff to submit an amended complaint, if he so wishes.

                                             Signed: December 28, 2019




                                         7
